Name: 94/862/EC: Commission Decision of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia submitted by Spain for the region of Asturias (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  health;  regions of EU Member States;  management
 Date Published: 1994-12-31

 Avis juridique important|31994D086294/862/EC: Commission Decision of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia submitted by Spain for the region of Asturias (Only the Spanish text is authentic) Official Journal L 352 , 31/12/1994 P. 0072 - 0072COMMISSION DECISION of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia submitted by Spain for the region of Asturias (Only the Spanish text is authentic) (94/862/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as amended by Directive 93/54/EEC (2), and in particular Article 10 thereof, Whereas Member States may submit to the Commission a programme designed to enable them, with regard to certain diseases affecting fish, to obtain the status of approved zone; Whereas Spain, by letters dated 27 May and 7 October 1994, has submitted to the Commission a programme concerning infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) for the region of Asturias; Whereas this programme specifies the geographical area concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prevalence of the diseases concerned and the measures to control these diseases where detected; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme concerning IHN and VHS, submitted by Spain for the region of Asturias, is hereby approved. Article 2 Spain shall bring into force the laws, regulations and administrative provisions necessary to comply with the programme referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. (2) OJ No L 175, 19. 7. 1993, p. 34.